Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 1:18-cv-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY
           Plaintiff,

              vs.

  HEALTH AND WELLNESS SERVICES, INC.,
  BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC.,
  NOEL SANTOS, ANGEL CARRASCO, JORGE
  RAFAEL COLL, PAIN RELIEF CLINIC OF
  HOMESTEAD, CORP., JESUS LORITES and
  JOSE GOMEZ-CORTES,

            Defendants.
  _______________________________/
   DEFENDANTS, MEDICAL WELLNESS SERVICES, INC., NOEL SANTOS, LAZARO
               MUSE AND BEATRIZ MUSE’S OMNIBUS FILING:

  I.     SUGGESTION OF PERJURY AS TO CO-DEFENDANTS JORGE RAFAEL
         COLL AND ANGEL CARRASCO

  II.    MOTION TO STRIKE THE JORGE RAFAEL COLL AND ANGEL CARRASCO
         AFFIDAVITS AS PERJURIOUS (AND TO PRECLUDE THEIR USE BY
         PLAINTIFFS IN SUPPORT OF THEIR SUMMARY JUDGMENT MOTION)

  III.   MOTION FOR SANCTIONS AGAINST JORGE RAFAEL COLL AND ANGEL
         CARRASCO FOR THEIR OBSTRUCTION OF JUSTICE

  IV.    REQUEST FOR EVIDENTIARY HEARING TO DISCOVER THE FULL
         NATURE AND EXTENT OF THE OBSTRUCTION OF JUSTICE FOR
         CONSIDERATION OF WHETHER SANCTIONS ARE APPROPRIATE
         AGAINST ANY PERSON WHO ASSISTED IN THE PREPARATION OF THE
         AFFIDAVITS WITH KNOWLEDGE OF ANY OF THE FALSE ALLEGATIONS
         THEREIN




                                        1
Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 2 of 6



             Defendants, MEDICAL WELLNESS SERVICES, INC., NOEL SANTOS, LAZARO

  MUSE and BEATRIZ MUSE (“Muse Defendants”), state as follows:


                                                 BACKGROUND

         1. Doctors Jorge Rafael Coll (“Coll”) and Angel Carrasco (“Carrasco”) are co-defendants in

             this case.

         2. Shortly after the discovery cutoff deadline of August 30, 2019, and apparently not by

             coincidence, Plaintiffs disclosed an affidavit from Carrasco1 (Exhibit 1) and one from

             Coll2 (Exhibit 2) to the defense. Plaintiffs now rely on these affidavits in support of their

             motion for summary judgment.3

         3. The Coll affidavit is a component and condition of a recent settlement by and between

             Coll and the Plaintiffs.4

         4. After receiving the affidavits, undersigned counsel initiated an investigation into the

             veracity of the core allegations of each one and has uncovered not one, but several

             material instances of perjury in both affidavits, as further illustrated below.


  (i).       Dr. Coll’s Perjury

  The following are verbatim excerpts from the Coll affidavit followed by proof of the falsehood:

         •   ¶ 3 of Coll’s affidavit states in part, “I have never been sanctioned or found to have been
             involved in any fraud or illegitimate medical practice.” This statement is false. On
             October 25, 2001, the Agency for Health Care Administration (“AHCA”) sanctioned Dr.
             Coll in the amount of $1,099.00 for violating F.S. §458.331(1)(g)(x) IN CASE No. 2001-
             101252.(EXHIBIT 3)


  1
    Carrasco’s affidavit was signed and notarized on July 17, 2019 and withheld for almost two months when it was
  disclosed (on September 25, 2019).
  2
    Coll’s affidavit was signed and notarized on August 22, 2019 but again, it was not disclosed until one month later,
  on September 25, 2019. As such, it was also withheld.
  3
    As a result of the “admissions” in these affidavits, Coll and Carrasco will invariably lose their medical licenses.
  4
    Carrasco remains a Defendant in the case, perhaps explained by his “pro se” status.

                                                            2
Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 3 of 6



         •   ¶9 of Coll’s affidavit states in part, “I was also the medical director at D&K Rehab,
             Sunshine Medical Center and VLO Medical. I no longer work at any of these clinics.”
             This statement is false. A September 29, 2019 Florida Health Finder printout for
             Sunshine Medical Care Group, Inc. identifies Dr. Coll as its current Medical or Clinic
             Director. (EXHIBIT 4)
         •   ¶11 of Coll’s affidavit states in part, “…I had not reviewed in detail nor received any
             education by Medical Wellness regarding the laws and/or regulations which apply to
             medical directors…I did not know the full scope nor all…of my responsibilities…or any
             of its policies”. The statement is belied by Coll’s signatures evidencing his “In Service
             Training” and his annual review and approval of Medical Wellness’s Policy and
             Procedure Manual as Medical Director for Medical Wellness dated September 24, 2015,
             September 24, 2014 and September 24, 2013 (Comp. EXHBIT 5).
         •   ¶12 of Coll’s affidavit states in part, “…I have not read, reviewed in detail the laws
             and/or regulations which apply to medical directors in the state of Florida”. This is a
             concerning statement that should not be taken lightly. Its similar to a licensed attorney
             employed at a firm and the attorney would claim to not have read or reviewed the rules
             and regulations governing the Florida Bar!! Nevertheless, the statement is false because
             Coll already signed off as having read and reviewed all such responsibilities in the
             Medical Wellness General Procedures Manual. (Comp. EXHIBIT6).
         •   ¶13(d) of Coll’s affidavit states in part, “I was unfamiliar with all the requirements of
             Florida Statute §456.057 which sets for the parameters of serving the clinic’s medical
             records…”. This is a false statement as well and is belied by Dr. Coll’s signatures on the
             Medical Wellness Clinical Medical Director Oversight forms. Indeed, subparts 6 and 7
             therein affirm that Dr. Coll served as the clinics record owner as defined in s. 456.057
             and ensured compliance with the recordkeeping, office surgery and adverse reporting
             requirements of Chapter 456 and 408. (Comp. EXHBIT 7).


  (ii)       Dr. Carrasco’s Perjury

  The following are verbatim excerpts from the Carrasco affidavit followed by proof of the
  falsehood:

         •   ¶3 of Carrasco’s affidavit states, “I am board certified in neurology”. This is a
             false/inaccurate statement. A Florida Department of Health profile printout for Carrasco
             reflects that Carrasco does not hold any certifications from specialty boards recognized
             by Florida. (EXHIBIT 8).
         •   ¶9 of Carrasco’s affidavit states in part, “…I had not reviewed in detail nor received any
             education by Medical Wellness regarding the laws and/or regulations which apply to
             medical directors…I did not know the scope of my responsibilities as Medical Wellness’s
             medical director”. The statement is belied by Carrasco’s signatures evidencing his “In
             Service Training” and his annual review and approval of Medical Wellness’s Policy and
             Procedure Manual as Medical Director for Medical Wellness dated June 22, 2009, June
             23, 2010, June 24, 2011 and June 23, 2012 (Comp. EXHBIT 9).
         •   ¶10 of Carrasco’s affidavit states in part, “…I have not read, reviewed in detail, nor
             received any education regarding the laws and/or regulations which apply to medical

                                                      3
Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 4 of 6



         directors in the state of Florida”. This is a concerning statement that should not be taken
         lightly. Its similar to a licensed attorney employed at a firm and the attorney would claim
         to not have read or reviewed the rules and regulations governing the Florida Bar!!
         Nevertheless, the statement is false because Carrasco already signed off as having read
         and reviewed all such responsibilities in the Medical Wellness General Procedures
         Manual. (Comp. EXHIBIT 10).
     •   ¶11(a) of Carrasco’s affidavit states in part, “I never maintained a log of statement
         reviews of billing that I performed.” This is a false statement. Attached as Comp.
         EXHIBIT 11 are a handful of “Systematic Billing Review” forms signed by Dr. Carrasco
         while at Medical Wellness that state he has conducted a systematic review of the clinic
         billing and discovered there were no unlawful charges.
     •   ¶11(e) of Carrasco’s affidavit states in part, “I was unfamiliar with all the requirements of
         Florida Statute §456.057 which sets for the parameters of serving the clinic’s medical
         records…”. This is a false statement as well and is belied by Dr. Carrasco’s signatures
         on the Medical Wellness Clinical Medical Director Oversight forms. Indeed, subparts (e)
         and (i) therein affirm that Dr. Carrasco served as the clinics record owner as defined in s.
         456.057 and ensured compliance with the recordkeeping, office surgery and adverse
         reporting requirements of Chapter 456 and 408. (Comp. EXHBIT 12).


         Based on the proffer herein, the Court can and should: First, make a finding of perjury

  against Drs. Coll and Carrasco. Next, the Court should strike their affidavits and order that they

  cannot be used in support of Plaintiffs’ motion for summary judgment because they are

  perjurious and attempt to create a false fact upon which the Plaintiffs intend the Court to rely to

  grant them summary judgment. Third, the Court should enter heavy sanctions against Drs. Coll

  and Carrasco. If they were opposite parties to the “Muse Defendants” in this case, the amended

  complaint could be dismissed if they were the Plaintiffs; their defenses could be stricken if this

  motion was being filed by the Plaintiffs and they were defendants, but that is not the posture

  under which these parties are aligned. Therefore, the gambit of sanctions is unusually limited

  there. We therefore respectfully suggest a significant monetary fine against both Defendants and

  a referral to the United States Attorney’s Office for criminal investigation and prosecution. Last,

  because it is logically obvious that these individuals did not create these affidavits on their own,

  the Court should conduct an evidentiary hearing to get answers to the following questions:



                                                    4
Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 5 of 6



     1).   Whose idea was it to get these affidavits in the first place?
     2).   Who initiated the first drafts of each?
     3).   Where are all of those preliminary non-final drafts?
     4).   Who were the drafts shared with?
     5).   Who provided the information that went into the various drafts and final product?
     6).   What investigation, if any, did the “drafter(s)” of the various iterations of the affidavits
           do to verify the accuracy of the facts alleged therein?


                                      MEMORANDUM OF LAW

     In re: Tuto Wells Contamination Litigation 120 F. 3d 368 (3d Cir.1997), the court of appeals

  affirmed a $120,000.00 sanction against the law firm for its part in suppressing a report by a

  professional engineer summarizing the results of certain tests in connection with an

  environmental lawsuit. A greater award of sanctions was reversed on procedural grounds. In

  Chambers v. NASCO, 501 U.S. 32 (1999), sanctions in the form of attorney’s fees and expenses

  totaling almost $1,000,000 dollars were upheld by the United States Supreme Court for the

  petitioner’s attempt to deprive the Court of jurisdiction by acts of fraud, for filing false and

  frivolous pleadings, causing massive expenses and other tactics of delay, oppression, harassment

  to reduce the respondent to exhausted compliance. In E.I. Dupont De Nemours & Comp. 918 F.

  Supp. 1524, (M.D. Ga. 1995) reversed 99 F.3d 363 (11 Cir. 1996), Plaintiffs sought sanctions

  based upon the defendant’s failure to disclose test data central to the plaintiff’s claims. The

  district court held that the defendant, through its legal counsel, carried out a deliberate effort to

  restrict legitimate discovery and sanctioned the defendant $13,687,675.06 for the abuses and

  $100,000,000.00 for civil contempt. Here, the sanctions should be equally severe.


                                              ARGUMENT

           This is not a single “innocent misrepresentation” attributable to maybe a “lapse in

  memory” of a witness on a minor subject which can be overlooked as a “probable mistake”. See,

  Eleventh Circuit Pattern Instruction 6.1. Both affidavits are riddled with perjury. Both were

                                                      5
Case 1:18-cv-23125-RNS Document 176 Entered on FLSD Docket 10/30/2019 Page 6 of 6



  executed within weeks of each other and likely “hatched” at an even closer point in time. Coll

  and Carrasco did not wake up one day and type them up on their own. The format and facts are

  identical as are many of the aversions in each affidavit. The affidavits were clearly prepared by a

  lawyer and remember, Carrasco is unrepresented.



                                           CONCLUSION

  Based on the foregoing, the Court should grant the relief requested herein.

                                                Respectfully submitted,

                                                 s/ Richard J. Diaz
                                                __________________________
                                                Richard J. Diaz, Esq.
                                                3127 Ponce De Leon Blvd.
                                                Coral Gables, FL 33134
                                                Telephone: (305) 444-7181
                                                Facsimile: (305) 444-8178
                                                F.B.N. 0767697



                                      CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed via CM/ECF and served electronically on all parties of record this 30th day of October,
  2019.

                                                               s/ Richard Diaz
                                                           ______________________
                                                             Richard J. Diaz, Esq.




                                                   6
